FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JACK POTTER,                           No. 21-35259
          Plaintiff-Appellant,
                                          D.C. No.
              v.                     3:20-cv-05925-RJB

CITY OF LACEY,                          ORDER
          Defendant-Appellee,         CERTIFYING
                                    QUESTION TO THE
             and                     WASHINGTON
                                    SUPREME COURT
KEN SEMKO,
                     Defendant.


                   Filed August 18, 2022

 Before: Kim McLane Wardlaw, Ronald M. Gould, and
           Mark J. Bennett, Circuit Judges.

                        Order;
               Dissent by Judge Bennett
2                  POTTER V. CITY OF LACEY

                          SUMMARY *


                           Civil Rights

   In an action involving federal and state constitutional
challenges to the City of Lacey’s recently passed RV
Parking Ordinance, the panel certified the following
question to the Washington Supreme Court:

        Is the right to intrastate travel in Washington
        protected under the Washington State
        Constitution, or other Washington law? If
        Washington state law protects the right to
        intrastate travel, does the RV Parking
        Ordinance codified in LMC §§ 10.14.020–
        045 violate Jack Potter’s intrastate travel
        rights?

    In certifying the question, the panel noted that it is well-
established that adjudication of federal constitutional claims
should be avoided when alternative state grounds are
available, even when the alternative ground is one of state
constitutional law. Here, the certified question was outcome
determinative—if Washington law required the panel to
invalidate the ordinance because it violated plaintiff’s right
to intrastate travel under state law, then the panel would not
need to adjudicate the federal claims. Although the
Washington Supreme Court had concluded that a right to
intrastate travel existed under the United States Constitution,
it has never decided whether this right exists under the
Washington State Constitution or any other source of
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 POTTER V. CITY OF LACEY                     3

Washington law. Because this issue was complex and
involved policy considerations that were best left to the State
of Washington’s own courts, the panel concluded that it was
prudent to certify this question to the Washington Supreme
Court so that it could determine its own law in the first
instance.

    Dissenting, Judge Bennett stated that the RV Parking
Ordinance does not violate any conception of the right to
intrastate travel, even assuming that such right exists—
whether under the Washington or federal constitution. The
majority therefore erred in (1) certifying two questions of
state law that do not meet the requirements for Washington
law because their answers are non-dispositive; (2) ignoring
that there is already a definitive answer to the certified
question under existing law; and (3) invoking constitutional
avoidance to avoid rejecting the near-frivolous
constitutional challenges under the Fourth and Eighth
Amendments.


                         COUNSEL

James E. Lobsenz, Carney Badley Spellman P.S., Seattle,
Washington; Carrie Graf and Scott Crain, Northwest Justice
Project, Olympia, Washington; for Plaintiff-Appellant.

John E. Justice, Law Lyman Daniel Kamerrer &
Bogdanovich P.S., Olympia, Washington, for Defendant-
Appellee.
4                 POTTER V. CITY OF LACEY

                           ORDER

    We respectfully ask the Washington Supreme Court to
answer the certified question presented below, pursuant to
Revised Code of Washington § 2.60.020, because “it is
necessary to ascertain the local law of [Washington] state in
order to dispose of [this] proceeding and the local law has
not been clearly determined.” This case involves federal and
state constitutional challenges to the City of Lacey’s recently
passed RV Parking Ordinance. Jack Potter, a former Lacey
resident who lives in a trailer hitched to his truck, challenges
the RV Parking Ordinance as violative of his rights under
both the United States Constitution and Washington State
Constitution.

    Pertinent to this certification order, Potter claims that the
RV Parking Ordinance violates his right to intrastate travel
under the Washington State Constitution. We determine that
this issue is dispositive and has not been settled by
Washington case law. Thus, we respectfully certify the
following question to the Washington Supreme Court:

        Is the right to intrastate travel in Washington
        protected under the Washington State
        Constitution, or other Washington law? If
        Washington state law protects the right to
        intrastate travel, does the RV Parking
        Ordinance codified in LMC §§ 10.14.020–
        045 violate Jack Potter’s intrastate travel
        rights?

                               I.

   We summarize the material facts. The Lacey City
Council enacted Ordinance 1551 on September 12, 2019.
Ordinance 1551 amended Lacey’s parking laws so that the
                 POTTER V. CITY OF LACEY                    5

laws now restrict the parking of a “recreational vehicle,
motor home, mobile home, trailer, camper, vessel or boat
upon the improved or unimproved portion of any street,
alley, public right-of-way, or publicly owned parking lot for
more than four hours” with two exceptions. LMC
§ 10.14.020(B). First, an RV owner may park temporarily
for the purposes of loading or unloading.                 Id.
§ 10.14.020(B)(1). Second, an RV owner may obtain a
permit according to the City Manager’s permitting policies
and procedures. See id. §§ 10.14.020(B)(2), 10.14.045.

    If neither exception applies and an RV owner parks for
more than four hours on Lacey public land, the ordinance
prohibits an RV owner from parking on any City of Lacey
“street, alley, public right-of-way or publicly owned parking
lot” for the following 24 hours. Id. § 10.14.020(C). Lacey
punishes violations of these parking provisions with a $35
fine and immediate impoundment of the RV.                  Id.
§ 10.14.040. These two provisions work in tandem to
effectively render it impossible for vehicle-sheltered
individuals to live in an RV on Lacey’s public land.

   Two weeks after the Lacey City Council passed
Ordinance 1551, the City Manager adopted a two-tiered
permitting system for RVs. The City Manager created one
RV permitting system for “Residents,” meaning a “Lacey
homeowner or renter,” and another for “Non-Residents,”
meaning an “[i]ndividual without a permanent address.”

    The resident permitting system allows homeowners or
renters to request up to four temporary permits each year for
visitors, allowing them to park their RVs for up to 48 hours
within 150 feet of the resident’s home. To obtain these
permits, the resident must provide proof of residency, the
license plate numbers for the RVs, and the address where the
vehicle will be parked.
6                 POTTER V. CITY OF LACEY

    The non-resident permitting system allows someone
without a permanent address to “receive a temporary parking
permit in a designated permitted parking area,” so long as
the requestor is “actively engaged with social services.” To
obtain a permit, the non-resident must provide a
government-issued ID, proof of insurance, and proof of
vehicle registration. Anyone requesting a non-resident
permit must also disclose all other occupants of the RV.
Before issuing a non-resident permit, the Lacey Police
Department must conduct a background check on all of the
RV’s occupants and may deny a permit if the background
check reveals that any of the occupants have an existing or
outstanding warrant or if any occupant is a registered sex
offender. Non-resident permits are valid only “within
designated areas of the City for the period indicated on the
permit not to exceed 12 hours per day.”

    For those without a permanent address in Lacey, such as
Potter, the permitting exception has been available in theory,
but not in practice. Although various Lacey officials have
discussed plans to designate a “safe lot” in which non-
resident permit holders could park their RVs, Lacey has
never actually designated a safe lot. The district court
remarked that a “safe lot does not appear to have come to
fruition.” The City has not contested this in their briefing
and the City conceded as much at oral argument. Therefore,
the non-resident permitting system is essentially a bridge to
nowhere.

    This brings us to our plaintiff, Jack Potter. Potter is a 64-
year-old man who lived in Lacey for most of the period
between 1997 and 2019. Since 2016, Potter’s housing
stability has varied—at times he lived at a friend’s house, at
times in a car, and at times in a home on Martin Way East,
where he operated the Veterans’ Christian Charity’s
                  POTTER V. CITY OF LACEY                     7

homeless outreach program. Shortly after spending a stint
in the hospital, Potter began living in a 23-foot travel trailer
that he hitched to his truck.

    In the Spring of 2019, a police officer knocked on
Potter’s door to tell him that he could no longer park in the
private lot where he had been parking. Potter asked the
officer where he should go, and the officer informed him that
the Lacey City Hall parking hall lot did not have any “No
Parking” signs. Potter promptly moved to the City Hall lot,
making it his home between May 2019 and October 2019,
along with approximately 27 other people who were also
living in their vehicles parked in the lot.

    On September 27, 2019, after Lacey had passed the RV
Parking Ordinance, an officer told Potter and the others
staying in the City Hall parking lot that they had to leave
within three days or face a ticket. Potter stayed in the
parking lot because he hoped to be able to go to a doctor’s
appointment in Lacey on October 2. On September 30,
however, an officer cited him for violating LMC
§ 10.14.020, and the next day, officers told Potter he needed
to leave the parking lot or they would impound his home.
Fearing that he would lose his home permanently because he
could not afford to pay impoundment fees, Potter left Lacey
that day. Throughout all these interactions, the police never
directed Potter to a shelter or anywhere else within Lacey to
park—Potter had not applied for a non-resident parking
permit, but as stated above, a non-resident permit would
have made little difference given that Lacey had failed to
designate any safe lots where Potter could have used the
permit. In his declaration, Potter stated that if he could park
his trailer in Lacey without risk of impoundment, he “would
immediately move back to Lacey.”
8               POTTER V. CITY OF LACEY

    In August 2020, Potter sued Lacey in Thurston County
Superior Court for damages, declaratory relief, and
injunctive relief, claiming that the RV Parking Ordinance
codified at LMC §§ 10.14.010–045 violated several of his
rights under the United States Constitution and the
Washington State Constitution. Lacey then removed the
case to federal court. Both parties moved for summary
judgment, and the district court ultimately granted summary
judgment to Lacey on all of Potter’s claims. Potter timely
filed a notice of appeal on April 6, 2021, appealing the
district court’s rulings on his Fourth Amendment claim, his
Eighth Amendment claim, his right to intrastate travel claim
under the United States Constitution, and his right to
intrastate travel claim under the Washington State
Constitution.

                            II.

                            A.

    When state law issues are unclear, we may certify a
question to a state’s highest court “to obtain authoritative
answers.” Toner for Toner v. Lederle Labs., Div. of Am.
Cyanamid Co., 779 F.2d 1429, 1432 (9th Cir. 1986),
amended by 831 F.2d 180 (9th Cir. 1987). We have
concluded that certification may be especially necessary
when a panel faces “complex” state law issues carrying
“significant policy implications.” See, e.g., Centurion
Props. III, LLC v. Chi. Title Ins. Co., 793 F.3d 1087, 1089
(9th Cir. 2015); McKown v. Simon Prop. Grp. Inc., 689 F.3d
1086, 1091 (9th Cir. 2012).

    Washington law authorizes the state supreme court to
accept certified questions from the federal courts. Wash.
Rev. Code § 2.60.020. Washington’s certification statute
allows certification where “it is necessary to ascertain the
                 POTTER V. CITY OF LACEY                     9

local law of [Washington] state in order to dispose of [a]
proceeding and the local law has not been clearly
determined.” Id. We certify questions that “we believe that
the Washington Supreme Court . . . is better qualified to
answer. . . in the first instance.” Parents Involved in Cmty.
Schs. v. Seattle Sch. Dist., No. 1, 294 F.3d 1085, 1092 (9th
Cir. 2002). Thus, certification is especially appropriate
when a question of law “‘has not been clearly determined’
by the Washington courts,” and “the answer to our question
is outcome determinative.” Bylsma v. Burger King Corp.,
676 F.3d 779, 783 (9th Cir. 2012) (quoting Wash. Rev. Code
§ 2.60.020).

                              B.

    Next, we identify the issue that is the basis of our
certification order: whether Washington law protects the
right to intrastate travel, and if it does, whether Lacey’s RV
Parking Ordinance violated Potter’s right to intrastate travel.
On appeal before us, Potter challenges Lacey’s RV Parking
Ordinance under the Fourth, Eighth, and Fourteenth
Amendments of the United States Constitution, as well as
under the Washington State Constitution. “It is well-
established that [we] should avoid adjudication of federal
constitutional claims when alternative state grounds are
available . . . . even when the alternative ground is one of
state constitutional law.” Cuviello v. City of Vallejo,
944 F.3d 816, 826 (9th Cir. 2019) (quoting Hewitt v. Joyner,
940 F.2d 1561, 1565 (9th Cir. 1991) (cleaned up)). Thus,
this question is outcome determinative—if Washington law
requires us to invalidate the ordinance because it violates
Potter’s right to intrastate travel under state law, then we
need not adjudicate his federal claims.

    To date, no Washington case has held that a right to
intrastate travel exists under Washington state law—to the
10                POTTER V. CITY OF LACEY

extent Washington courts have found a right to intrastate
travel, they have done so under only the United States
Constitution. Potter grounds his Washington State intrastate
travel claim in Eggert v. City of Seattle, 505 P.2d 801 (Wash.
1973), and Macias v. Dep’t of Lab. & Indus., 668 P.2d 1278
(Wash. 1983), but we conclude that neither case answers this
question.

     In Eggert, the Washington Supreme Court recognized a
right to intrastate travel, but solely based on the United
States Constitution. See Eggert, 505 P.2d at 804 (“The right
to travel is a right applicable to intrastate as well as interstate
commerce.”). In reaching this conclusion, the Washington
Supreme Court relied on United States Supreme Court
decisions discussing the right to travel under the United
States Constitution. See id. at 802–05. It made no reference
to the Washington State Constitution or any other state legal
authorities.

    Inversely, the Washington Supreme Court in Macias
grounded the right to interstate travel in both the United
States Constitution and the Washington State Constitution,
but it did not discuss a right to intrastate travel. In Macias,
the Washington Supreme Court invalidated a law that denied
migrant farm workers compensation benefits unless they
earned at least $150 from the farm that employed them.
668 P.2d at 1279–1280, 1285. The Court grounded its
rationale firmly in the right to interstate travel. Id. at 1284
(interpreting the Supreme Court’s cases concerning
“interstate travel” and “interstate migration”). Without
further analysis, the Court ended its opinion by stating that
Washington’s “state constitution privileges and immunities
clause independently supports our conclusion that this
provision denies appellants equal protection of the law.” Id.
at 1285 (citation omitted). Given that the Court’s conclusion
                     POTTER V. CITY OF LACEY                            11

concerned solely the right to interstate travel, this statement
provides no foundation for a right to intrastate travel under
the Washington State Constitution.

    Potter cites a few additional state appellate and state
supreme court cases in his reply brief that purportedly
support a right to intrastate travel under Washington law, but
all of these cases are likewise inapposite. See State v. Sims,
256 P.3d 285 (Wash. 2011) (recognizing an appellate court’s
conclusion that a sentencing condition violated the federal
right to intrastate travel); State v. Schimelpfenig, 115 P.3d
338, 339 (Wash Ct. App. 2005) (invalidating a banishment
order as violative of the right to intrastate travel under the
federal constitution); State v. Alphonse, 197 P.3d 1211,
1219–20 (Wash. Ct. App. 2008) (recognizing federal right to
intrastate travel).

    Therefore, we have determined that although the
Washington Supreme Court has concluded that a right to
intrastate travel exists under the United States Constitution,
it has never decided whether this right exists under the
Washington State Constitution or any other source of
Washington law. Because this issue is complex and involves
policy considerations that are best left to the State of
Washington’s own courts, we have concluded that it is
prudent to certify this question to the Washington Supreme
Court so that it may determine its own law in the first
instance. 1

    1
      Unlike our dissenting colleague, we do not presume to know how
the Washington Supreme Court will construe its own constitution. The
dissent presumes to know the way in which the Washington Supreme
Court will define a right to intrastate travel under the Washington State
Constitution (should the Washington Supreme court find such a right),
and then it urges us to avoid certification because it does not believe that
12                  POTTER V. CITY OF LACEY

                                 III.

    In light of the foregoing discussion, we hereby certify the
following question to the Washington Supreme Court:

         Is the right to intrastate travel in Washington
         protected under the Washington State
         Constitution, or other Washington law? If
         Washington state law protects the right to
         intrastate travel, does the RV Parking
         Ordinance codified in LMC §§ 10.14.020–
         045 violate Jack Potter’s intrastate travel
         rights?

    We do not intend the phrasing of our question to restrict
the Washington Supreme Court’s consideration of this issue.
We recognize that the Washington Supreme Court may, in
its discretion, reformulate the question.        Broad v.
Mannesmann Anlagenbau AG, 196 F.3d 1075, 1076 (9th Cir.
1999).

   The Clerk of the Court is directed to transmit to the
Washington Supreme Court, under official seal of the Ninth
Circuit, this order and request for certification along with
copies of all relevant briefs and excerpts of record pursuant
to Wash. Rev. Code §§ 2.60.020 and 2.60.030.


the City of Lacey has violated the right that it predicts the Washington
Supreme Court will find. Dissent at 18–25. Thankfully, the Washington
State Legislature has provided us with a process that allows us to avoid
building an important constitutional ruling on a pile of guesses about
how Washington state courts will direct Washington state law—
certification pursuant Wash. Rev. Code § 2.60.020. Out of respect for
the Washington judiciary’s ability to interpret its own constitution, we
choose the certification process here.
                  POTTER V. CITY OF LACEY                     13

    If the Washington Supreme Court accepts the certified
question, we designate Jack Potter as the party to file the first
brief pursuant to Wash. R. App. P. 16.16(e)(1).

    Further proceedings before us are stayed pending the
Washington Supreme Court’s decision whether it will accept
review and, if so, receipt of the answer to the certified
question. This case is withdrawn from submission until
further order. The Clerk is directed to administratively close
this docket pending further order. The panel will resume
control and jurisdiction upon receipt of an answer to the
certified question or upon the Washington Supreme Court’s
decision to not accept the certified question.

    When the Washington Supreme Court decides whether
to accept the certified question, the parties will promptly file
a joint status report informing us of the decision. If the
Washington Supreme Court accepts the certified question,
the parties will file another joint status report informing us
when the Washington Supreme Court issues an answer to the
certified question promptly upon the issuance of that
determination.

    IT IS SO ORDERED.

    /s/ Mary H. Murguia
    Chief Judge Mary H. Murguia
    U.S. Court of Appeals for the Ninth Circuit


BENNETT, Circuit Judge, dissenting:

   Jack Potter challenges the City of Lacey, Washington’s
four-hour daily cap on recreational vehicle (“RV”) parking
on public streets and parking lots, which applies unless the
RV owner is loading or unloading or has obtained a
14                POTTER V. CITY OF LACEY

municipal parking permit.        See Lacey Mun. Code
§ 10.14.020(B). The RV Parking Ordinance does not violate
any conception of the right to intrastate travel, even
assuming that such right exists—whether under the
Washington or federal constitution. Nor does the RV
Parking Ordinance violate either the Fourth Amendment on
its face or the Eighth Amendment’s prohibition on cruel and
unusual punishments.

    In resisting these conclusions, the majority commits
three principal errors. First, it certifies two questions of state
law that do not meet the requirements for certification under
Washington law because their answers are non-dispositive.
Second, the majority ignores that there is already a definitive
answer to the certified questions under existing law: the RV
Parking Ordinance does not infringe any conception of a
putative right to intrastate travel.             And third, it
inappropriately invokes constitutional avoidance to avoid
rejecting the near-frivolous constitutional challenges under
the Fourth and Eighth Amendments. For these reasons, I
respectfully dissent from the majority’s decision to burden
the Washington Supreme Court with these unnecessary
questions.

            I. IMPROPRIETY OF CERTIFICATION

    This case is not a proper candidate for certification to the
Washington Supreme Court. We should instead assume
without deciding that Washington law recognizes all forms
of a right to intrastate travel and hold that the RV Parking
Ordinance would not violate such a right, no matter how
enunciated. As explained below, a municipality’s four-hour
daily cap on RV parking on public streets and parking lots
does not violate any conception of the putative right to
intrastate travel. Because we can make that determination
without answering any dispositive, unsettled questions of
                    POTTER V. CITY OF LACEY                          15

Washington law, this case does not meet the requirements
for certification. 1

    Under Washington law, a federal court may certify a
question of state law when “it is necessary to ascertain the
local law of this state in order to dispose of such proceeding
and the local law has not been clearly determined.” Wash.
Rev. Code § 2.60.020 (emphasis added). The Washington
Supreme Court “may entertain” the petition certifying the
question. Wash. R. App. P. 16.16(a). Under the certification
requirement, if “the answer to our question is outcome
determinative,” then “its resolution is ‘necessary . . . to
dispose’ of this appeal.” Bylsma v. Burger King Corp.,
676 F.3d 779, 783 (9th Cir. 2012) (ellipsis in original)
(quoting Wash. Rev. Code § 2.60.020). But the answer to
the certified questions the majority poses will not “determine
the outcome of the appeal currently pending in this court.”
Taylor v. Burlington N. R.R. Holdings Inc., 904 F.3d 846,
853 (9th Cir. 2018). 2 If there is no right to intrastate travel
under Washington law or if there is such a right but no
violation here, we would still need to decide Potter’s
challenges under the putative federal constitutional right to
intrastate travel, the Fourth Amendment, and the Eighth

    1
       Certification was first suggested in a question from the panel at
oral argument, and no party has requested certification.
     2
        Even as a prudential matter under more permissive state
certification procedures, our court has exercised judicial restraint by
certifying outcome-determinative questions rather than merely questions
that could be outcome-determinative. See, e.g., Cal. R. Ct. 8.548(a)(1)
(authorizing the certification of questions of California law that “could
determine the outcome of a matter pending in the requesting court”);
Beeman v. Anthem Prescription Mgmt., LLC, 689 F.3d 1002, 1005 (9th
Cir. 2012) (en banc) (certifying a question to the Supreme Court of
California that “will determine the outcome of this appeal”).
16                   POTTER V. CITY OF LACEY

Amendment. Only if there is a right to travel under
Washington law and if the RV Parking Ordinance violates
that right would the answers to our two certified questions
resolve this case. 3

     It is true that “we have an obligation to consider whether
novel state-law questions should be certified—and we have
been admonished in the past for failing to do so.” Parents
Involved in Cmty. Schs. v. Seattle Sch. Dist., No. 1, 294 F.3d
1085, 1086 (9th Cir. 2002). “Thus, we have certified
questions where we’ve ‘believe[d] that the Washington
Supreme Court . . . [was] better qualified to answer . . . in the
first instance.’” Pacheco v. United States, 21 F.4th 1183,
1187 (9th Cir. 2022) (alterations in original) (quoting

     3
       Some of our cases suggest that the Washington statute authorizes
certification when “a dispositive question of state law applies to the
claim.” Phonsavanh Phongmanivan v. Haynes, 918 F.3d 1021, 1022
(9th Cir. 2019) (emphasis added); see also, e.g., Amaker v. King County,
540 F.3d 1012, 1015 (9th Cir. 2008) (certifying a question when “the
answer to the question is dispositive of Amaker’s common law claim”).
But that is a distinction without a difference here because the RV Parking
Ordinance does not violate any existing conception of a right to intrastate
travel. Certification is thus improper because nothing in this case
“depends entirely upon the answer provided by the Supreme Court of
Washington to our certified question.” J&J Celcom v. AT&T Wireless
Servs., Inc., 481 F.3d 1138, 1141 (9th Cir. 2007).

     The majority’s view of certification might not carry the day,
anyway. “The state court and federal court may disagree as to whether
a question is truly determinative of the outcome of the case, thus leading
the state court to refuse to answer the certified question.” Dolores K.
Sloviter, A Federal Judge Views Diversity Jurisdiction Through the Lens
of Federalism, 78 Va. L. Rev. 1671, 1685 (1992). And the Washington
Supreme Court employs its own version of constitutional avoidance. See
Stout v. Felix, 493 P.3d 1170, 1172 (Wash. 2021) (“We will not reach a
constitutional issue unless absolutely necessary to the determination of
the case.” (citation and internal quotation marks omitted)).
                  POTTER V. CITY OF LACEY                  17

Parents Involved, 294 F.3d at 1092). But certification is
generally inappropriate in a case that does not “raise[] a new
and substantial issue of state law in an arena that will have
broad application.” Kremen v. Cohen, 325 F.3d 1035, 1038
(9th Cir. 2003). The potential Washington right to intrastate
travel is not such an issue given the facts here.

    Courts should certify only substantial issues of broad
application out of “the spirit of comity and federalism.” Id.
“The primary basis in history and theory for the practice of
certifying questions is that it furthers the goals of our
federalism.” Bruce M. Selya, Certified Madness: Ask a Silly
Question . . . , 29 Suffolk U. L. Rev. 677, 679 (1995).
Because this case does not require us to decide whether
Washington law recognizes a right to intrastate travel,
certification does not “save[] time, energy, and resources”
for either our court or the Washington Supreme Court, nor
does it otherwise “help[] build a cooperative judicial
federalism.”     Perez-Farias v. Global Horizons, Inc.,
669 F.3d 927, 928 (9th Cir. 2011).

                  II. CERTIFIED QUESTIONS

   The majority certifies two questions to the Washington
Supreme Court:

       Is the right to intrastate travel in Washington
       protected under the Washington State
       Constitution, or other Washington law? If
       Washington state law protects the right to
       intrastate travel, does the RV Parking
       Ordinance codified in [Lacey Municipal
       Code] §§ 10.14.020–045 violate Jack
       Potter’s intrastate travel rights?

Majority Op. 4.
18                  POTTER V. CITY OF LACEY

    This case requires no answer to the first question because
we know the answer to the second. Even assuming that
Washington recognizes a right to intrastate travel as broad as
any previous conceptions, 4 the RV Parking Ordinance does
not violate a right so broadly understood.

    Our sister circuits have recognized and considered two
versions of a federal constitutional right to intrastate travel.
One version is the “right to travel locally through public
spaces and roadways.” Johnson v. City of Cincinnati,
310 F.3d 484, 495 (6th Cir. 2002); Lutz v. City of York,
899 F.2d 255, 268 (3d Cir. 1990). This conception might
also be called, “the right to free movement.” Ramos v. Town
of Vernon, 353 F.3d 171, 176 (2d Cir. 2003). The other
version of the right to intrastate travel is “correlative” to the
right to interstate travel. King v. New Rochelle Mun. Hous.
Auth., 442 F.2d 646, 648 (2d Cir. 1971). The right to
interstate travel “embraces at least three different
components”: “the right of a citizen of one State to enter and
to leave another State, the right to be treated as a welcome
visitor rather than an unfriendly alien when temporarily
present in the second State, and, for those travelers who elect
to become permanent residents, the right to be treated like
other citizens of that State.” Saenz v. Roe, 526 U.S. 489, 500
(1999). 5 The Supreme Court has not identified the source of

     4
       See, e.g., Ku v. Tennessee, 322 F.3d 431, 435 (6th Cir. 2003)
(assuming without deciding that Tennessee law recognized a
constitutionally protectible property interest in continuing medical
studies before rejecting a claim based on that interest).
    5
      I have found no state or territorial appellate decision recognizing
or even assuming a broader conception of the right to intrastate travel,
whether under state, territorial, or federal law. See, e.g., State v.
Pelletier, 125 A.3d 354, 356 n.5 (Me. 2015) (per curiam) (holding that
“[w]ithout speculating as to whether such a right exists . . . driver’s
                      POTTER V. CITY OF LACEY                               19


licenses are a valid limitation on the right to intrastate travel, to the extent
that such a right is protected under the U.S. Constitution”); Malone v.
Potomac Highlands Airport Auth., 786 S.E.2d 594, 600 n.9 (W. Va.
2015) (assuming without deciding the existence of a right to move from
place to place but not a right to access certain public places); In re
Contest of Nov. 8, 2011 Gen. Elec., 40 A.3d 684, 697–99 (N.J. 2012)
(applying intermediate scrutiny to “[r]estrictions that burden a [political]
candidate’s intrastate movement”); State v. Doe, 231 P.3d 1016, 1032
(Idaho 2010) (recognizing that the Supreme Court “has not clearly
articulated a right to intrastate travel”); Formaro v. Polk County,
773 N.W.2d 834, 840 (Iowa 2009) (assuming without deciding a
coterminous federal and state right to free ingress to and egress from
certain parts of the state); Commonwealth v. Weston W., 913 N.E.2d 832,
839–41 (Mass. 2009) (recognizing a state right “to move freely within
the Commonwealth”); In re Marriage of Guffin, 209 P.3d 225, 227–28
(Mont. 2009) (recognizing a federal constitutional “right to freely travel
within each of the states”); State v. Holbach, 763 N.W.2d 761, 765 (N.D.
2009) (recognizing a federal “constitutional right to intrastate travel” that
“is not absolute and may be restricted”); Standley v. Town of Woodfin,
661 S.E.2d 728, 730 (N.C. 2008) (recognizing a federal and state “right
to travel upon the public streets of a city” (citation omitted)); State v.
J.P., 907 So.2d 1101, 1113 (Fla. 2004) (recognizing a state “right to
intrastate travel” including “the inherent right to window shop, saunter
down a sidewalk, and wave to friends and passersby with no fear of
arrest” (citation omitted)); In re J.W., 787 N.E.2d 747, 763 (Ill. 2003)
(recognizing a federal constitutional right to intrastate travel); Davis v.
United States, 781 A.2d 729, 731 n.2 (D.C. 2001) (“Any fundamental
right to travel does not encompass a right to engage in intrastate illegal
drug activity within 1000 feet of a school.”); State v. Burnett, 755 N.E.2d
857, 863–65 (Ohio 2001) (recognizing “the [federal] right to travel
locally through public spaces and roadways of this state”); Brandmiller
v. Arreola, 544 N.W.2d 894, 898–900 (Wis. 1996) (recognizing a state
“right to travel intrastate,” including “to move freely about one’s
neighborhood, even in an automobile”); Tobe v. City of Santa Ana,
892 P.2d 1145, 1163–64 (Cal. 1995) (recognizing a state right to
intrastate and intramunicipal travel that allows for “the incidental impact
on travel of a law having a purpose other than restriction of the right to
travel, and which does not discriminate among classes of persons by
penalizing the exercise by some of the right to travel”); Miss. High Sch.
Activities Ass’n v. Coleman ex rel. Laymon, 631 So.2d 768, 774–75
20                   POTTER V. CITY OF LACEY


(Miss. 1994) (understanding the federal right to travel to include an
intrastate component); Mayo v. Nat’l Farmers Union Prop. & Cas. Co.,
833 P.2d 54, 58–60 (Colo. 1992) (recognizing a right to intrastate travel
that does not include a fundamental right to drive an automobile on state
highways); People in Interest of J.M., 768 P.2d 219, 221 (Colo. 1989)
(recognizing state “rights of freedom of movement and to use the public
streets and facilities in a manner that does not interfere with the liberty
of others”); Bruno v. Civil Serv. Comm’n, 472 A.2d 328, 333–34 (Conn.
1984) (recognizing a federal right to intrastate travel); Gilman v. Martin,
662 P.2d 120, 125 (Alaska 1983) (“The right to interstate or intrastate
travel is impinged upon only when a governmental entity creates
distinctions between residents based upon the duration of their residency,
and not when distinctions are created between residents and
nonresidents.”); Loiselle v. City of East Providence, 359 A.2d 345, 348
(R.I. 1976) (recognizing “that the fundamental right to travel, be it of the
interstate or intrastate variety, does not embody the right to reside where
one wishes and demand municipal employment in some other
governmental geographical subdivision” (footnote omitted)); In re
Barcomb, 315 A.2d 476, 482 (Vt. 1974) (“It may be that that [federal
constitutional] right [to interstate travel] extends to intrastate travel, and
it may include a correlative right to live in the place of one’s choice.”);
Eggert v. City of Seattle, 505 P.2d 801, 804 (Wash. 1973) (recognizing
that the federal “right to travel is a right applicable to intrastate as well
as interstate commerce”); Vanderzon v. Vanderzon, 402 P.3d 219, 231–
32 (Utah Ct. App. 2017) (rejecting the argument that the federal “right
to interstate travel includes the right of intrastate travel and the right to
establish a residence”); Virgin Islands v. Fredericks, 54 V.I. 161, 172
(V.I. Super. Ct. 2011) (recognizing that “citizens of the Virgin Islands
have a fundamental right to traverse the public roads of the territory”);
Johansen v. La. High Sch. Athletic Ass’n, 916 So.2d 1081, 1090 (La. Ct.
App. 2005) (rejecting a challenge to a state athletic association’s decision
of bona fide residency “even if a right to intrastate travel exists under our
state constitution”); State v. Hershberger, 5 P.3d 1004, 1010 (Kan. Ct.
App. 2000) (recognizing that laws “regulating traffic and establishing
rules of the road . . . were not designed to deter interstate or intrastate
migration, nor do they penalize someone for exercising the right to
travel”); State v. Cuypers, 559 N.W.2d 435, 437 (Minn. Ct. App. 1997)
(recognizing a correlative right to intrastate travel); State v. French, 883
P.2d 644, 653 n.9 (Haw. Ct. App. 1994) (recognizing that the federal
“right to travel is not a right to travel in any manner one wants, free of
                     POTTER V. CITY OF LACEY                              21

the first component. Id. at 501. The latter two components
spring from the Privileges and Immunities Clause of Article
IV, § 2, and the Privileges or Immunities Clause of the
Fourteenth Amendment, respectively. Id. at 501–03.

    The RV Parking Ordinance burdens neither version of
the putative right to intrastate travel. And because the RV
Parking Ordinance does not burden the putative right, there
is no occasion to assess what form of means-end scrutiny, if
any, would apply. 6




state regulation” (citation omitted)); City of Spokane v. Port, 716 P.2d
945, 946 (Wash. Ct. App. 1986) (recognizing a fundamental federal
constitutional right to travel that “applies both to interstate and intrastate
travel”); Musto v. Redford Township, 357 N.W.2d 791, 792 (Mich. Ct.
App. 1984) (recognizing a state right to travel between locations within
a state); Josephine Cnty. Sch. Dist. No. 7 v. Or. Sch. Activities Ass’n,
515 P.2d 431, 437 (Or. Ct. App. 1973) (recognizing that “the right to
travel intrastate is a right protected from discriminatory regulation to the
same extent as is [the] right to freedom of interstate movement” (footnote
omitted)).
    6
       This is a common approach across constitutional rights. See, e.g.,
N.Y. State Rifle & Pistol Ass’n v. Bruen, 142 S. Ct. 2111, 2129–30 (2022)
(assessing whether the Second Amendment covers an individual’s
conduct and if it does, assessing whether sufficient government
justification displaces the presumptive constitutional protection of the
right); United States v. Stevens, 559 U.S. 460, 468–72 (2010) (assessing
whether the First Amendment protects specific speech and if it does,
applying the applicable doctrine); Ky. Dep’t of Corr. v. Thompson,
490 U.S. 454, 460 (1989) (assessing whether there is a Fourteenth
Amendment liberty or property interest with which the state has
interfered and if there is, assessing whether the procedures effectuating
the deprivation were constitutionally sufficient); Sup. Ct. of Va. v.
Friedman, 487 U.S. 59, 64–65 (1988) (assessing whether the Privileges
and Immunities Clause covers a citizenship or residency classification
22                  POTTER V. CITY OF LACEY

A. Right to Free Movement

    The RV Parking Ordinance does not violate any right to
free movement, which some courts have recognized
encompasses the “right to travel locally through public
spaces and roadways.” Johnson, 310 F.3d at 495; Lutz,
899 F.2d at 268. “[T]he right protects movement between
places and has no bearing on access to a particular place.”
Williams v. Town of Greenburgh, 535 F.3d 71, 75 (2d Cir.
2008); see also Hannemann v. S. Door Cnty. Sch. Dist.,
673 F.3d 746, 757 (7th Cir. 2012) (“The right to intrastate
travel protects the right to move from place to place, not the
right to access certain public places.”). Thus, impermissible
burdens on intrastate travel must involve “a burden imposed
on [plaintiffs’] freedom to move between places otherwise
open to their presence,” Williams, 535 F.3d at 76, or

and if it does, assessing whether the classification satisfies means-end
scrutiny).

     For an ordinance that did burden the putative right to intrastate
travel, greater “focus on the source of the constitutional right” would be
required to determine an “appropriate standard of [means-end] review.”
Saenz, 526 U.S. at 500. Whether means-end scrutiny would apply at all
could depend on whether the right to intrastate travel derives from an
enumerated right. Compare Friedman, 487 U.S. at 65 (requiring
residency classifications to be closely related to the advancement of a
substantial state interest under the Privileges and Immunities Clause),
with Bruen, 142 S. Ct. at 2129 (holding that no form of means-end
scrutiny applies to the Second Amendment right). And if the right to
intrastate travel derives from an unenumerated right to liberty, as
recognized by the Fourteenth Amendment’s Due Process Clause, then
the level of means-end scrutiny would depend on whether that right is
fundamental. See Washington v. Glucksberg, 521 U.S. 702, 721, 728
(1997) (recognizing that strict scrutiny applies to fundamental liberty
interests protected by the Fourteenth Amendment’s Due Process Clause
and that rational-basis scrutiny applies to non-fundamental liberty
interests).
                     POTTER V. CITY OF LACEY                             23

“interference with free ingress to and egress from certain
parts of a State,” Doe v. Miller, 405 F.3d 700, 713 (8th Cir.
2005). Various cases reflect this conception. 7

     The RV Parking Ordinance does not prevent RV owners
from travelling “locally through public spaces and
roadways.” Johnson, 310 F.3d at 495; Lutz, 899 F.2d at 268.
It simply denies RV owners the ability to park their RV on
Lacey’s public spaces and roadways for longer than four
hours within any twenty-four period. See Lacey Mun. Code
§ 10.14.020(B)–(C). The RV Parking Ordinance preserves
RV owners’ freedom to travel along the very same public
spaces and roadways on which it forbids them from parking
for more than four hours. Thus, it does not burden the
putative right to free movement, nor anyone’s freedom to
sleep and live in these public spaces without a parked RV
(such as in a car, for example, whether large or small).

    7
       See Johnson, 310 F.3d at 502–05 (holding that an ordinance
establishing a drug exclusion zone that banned persons from a
geographic area for a period violates the right to intrastate travel); Lutz,
899 F.2d at 270 (holding that an ordinance banning cruising, or driving
across the same point on a public street more than once during a set
period, burdens the right to intrastate travel); King, 442 F.2d at 649
(holding that a resolution setting a durational municipal residency
requirement for public housing violates the right to intrastate travel); see
also, e.g., Hannemann, 673 F.3d at 756 (holding that a ban from school
property does not implicate the right to intrastate travel); Doe v. City of
Lafayette, 377 F.3d 757, 769–73 (7th Cir. 2004) (en banc) (holding that
a sex offender ban from public parks does not implicate the right to
intrastate travel); Ramos, 353 F.3d at 176–77 & n.3, 182–83 (holding
that an ordinance banning passage through public places and
establishments during certain hours violates the right to intrastate travel);
Kuhnle Bros., Inc. v. County of Geauga, 103 F.3d 516, 521–22 & n.6
(6th Cir. 1997) (holding that a resolution banning through-truck traffic
on certain roads would violate the right to intrastate travel if such right
exists); Spencer v. Casavilla, 903 F.2d 171, 174–76 (2d Cir. 1990)
(recognizing the right to intrastate travel via bicycle).
24                POTTER V. CITY OF LACEY

Instead, the RV Parking Ordinance imposes normal
restrictions on parking (and not on travel)—the sort of
restrictions that likely exist in some form in most
municipalities throughout Washington, the Ninth Circuit,
and the nation.

B. Correlative Right

     The RV Parking Ordinance does not violate a putative
right to intrastate travel correlative to the right to interstate
travel. A correlative right to intrastate travel could contain
three components: (i) the right of a resident of one part of a
state to enter and leave another part of the state; (ii) the right
to be treated as a welcome visitor rather than an unfriendly
alien when temporarily present in a city or municipality; and
(iii), for travelers who elect to become residents of a city or
municipality, the right to be treated like other residents of
that city or municipality. See Saenz, 526 U.S. at 500. The
first component is addressed by the right to free movement,
which, as discussed, the RV Parking Ordinance does not
burden. The latter two components focus on the equal
treatment of residents and nonresidents of cities and
municipalities.

    Assessing the putative correlative right to intrastate
travel here, two questions arise. Does the RV Parking
Ordinance treat visitors to Lacey who choose to become
residents the same as it treats existing residents of Lacey?
And does the RV Parking Ordinance treat visitors to Lacey
as welcome visitors or as unfriendly aliens? The answers to
both questions reveal that the RV Parking Ordinance does
not infringe on the putative correlative right. First, the RV
Parking Ordinance applies to all persons within Lacey,
                    POTTER V. CITY OF LACEY                          25

regardless of residency status. 8 And second, the RV Parking
Ordinance does not treat visiting RV owners as unfriendly
aliens rather than welcome visitors. That it prevents visitors
from parking their RVs in public spaces for more than four
hours at a time does not hinder their ability to travel to or
through, or visit, Lacey—for example, in their moving RV,
in an automobile, on bicycle, or by foot. That the RV
Parking Ordinance might deter some RV owners from
visiting Lacey is not enough to infringe on the putative right
to intrastate travel. Cf. Doe, 405 F.3d at 712 (“That the
statute may deter some out-of-state residents from traveling
to Iowa because the prospects for a convenient and
affordable residence are less promising than elsewhere does
not implicate a fundamental right recognized by the Court’s
right to travel jurisprudence.”). And the fact that the RV
Parking Ordinance prevents some people from permanently
living in their RVs parked in the City Hall parking lot does
not implicate, much less infringe on, any right to travel. 9

          III. POTTER’S REMAINING CHALLENGES

     The majority seeks to avoid deciding Potter’s remaining
three federal constitutional challenges to the RV Parking
Ordinance—that the ordinance violates the putative federal
constitutional right to intrastate travel, the Fourth
Amendment on its face, and the Eighth Amendment’s
prohibition on cruel and unusual punishments. In doing so,
the majority invokes the canon of constitutional avoidance:
“It is well-established that [we] should avoid adjudication of
    8
      The Ordinance excepts recreational (and commercial) “vehicles
owned by the city, its agents, or assigns.” Lacey Mun. Code
§ 10.14.020(D).
     9
       Potter parked his RV in the Lacey City Hall parking lot and lived
there continuously from May until October 8, 2019.
26                  POTTER V. CITY OF LACEY

federal constitutional claims when alternative state grounds
are available even when the alternative ground is one of state
constitutional law.” Majority Op. 9 (alteration in original)
(quoting Cuviello v. City of Vallejo, 944 F.3d 816, 826 (9th
Cir. 2019) (ellipsis omitted)).

    But there is a much simpler way to avoid adjudicating
the federal constitutional intrastate travel claim. We can
simply assume without deciding that there is a federal
constitutional right to intrastate travel and hold that the RV
Parking Ordinance does not violate it. 10 And Potter’s Fourth
and Eighth Amendment challenges border on the frivolous.
“Of course, as the Supreme Court has noted repeatedly when
formulating the canon of constitutional avoidance, the rule
applies when the constitutional issue at hand is a substantial
one.” Kim Ho Ma v. Ashcroft, 257 F.3d 1095, 1106 (9th Cir.
2001). Courts need not avoid deciding “a frivolous,
insubstantial, or patently incorrect constitutional argument.”
Id. at 1106 n.17.

A. Putative Federal Constitutional Right to Intrastate
   Travel

    As discussed above, the RV Parking Ordinance violates
neither conception of the putative right to intrastate travel
recognized and considered by some of our sister circuits: the
right to travel locally through public spaces and roadways,

     10
        See, e.g., NASA v. Nelson, 562 U.S. 134, 138 (2011) (assuming
without deciding that the Constitution protects a right to privacy in
avoiding disclosure of personal matters before determining that portions
of a government background check do not violate it); United States v.
Torres, 911 F.3d 1253, 1257 (9th Cir. 2019) (assuming without deciding
that the Second Amendment extends to unlawfully present aliens before
determining that the illegal-or-unlawful-alien-in-possession-of-a-
firearm statute does not violate it).
                      POTTER V. CITY OF LACEY                              27

and a correlative right to the right to interstate travel. Neither
the Supreme Court nor our court has ever recognized such a
right. See Mem’l Hosp. v. Maricopa County, 415 U.S. 250,
255–56 (1974); Nunez by Nunez v. City of San Diego,
114 F.3d 935, 944 n.7 (9th Cir. 1997). 11 And we need not
determine the issue today.

    11
        If anything, the Supreme Court has cast doubt on the right to
intrastate travel. It has stated that “a purely intrastate restriction does not
implicate the right of interstate travel, even if it is applied intentionally
against travelers from other States, unless it is applied discriminatorily
against them.” Bray v. Alexandria Women’s Health Clinic, 506 U.S.
263, 277 (1993). And while specifically declining to carve out a
standalone right to intrastate travel, the Court has acknowledged that
travel does not merely mean movement: “Even a bona fide residence
requirement would burden the right to travel, if travel meant merely
movement.” Mem’l Hosp., 415 U.S. at 255–56.

     In an opinion lacking a majority, Justice Stevens suggested that
there is a liberty interest in “an individual’s decision to remain in a public
place of his choice.” City of Chicago v. Morales, 527 U.S. 41, 54 (1999)
(Stevens, J., joined by Souter & Ginsburg, JJ.). But that opinion arose
in a case that “did not require any fundamental rights analysis,” “merely
found that the government could not make some form of human activity
criminal without providing minimally adequate notice to individuals
concerning the type of activity that would violate the law.” 2 Ronald D.
Rotunda & John E. Nowak, Treatise on Constitutional Law: Substance
and Procedure § 15.5 (May 2022 Update).

     The Supreme Court’s much earlier analysis, which is more receptive
of such a right, has since been repudiated. The Lochner-era Court
observed that under the Articles of Confederation, state citizens
“possessed the fundamental right, inherent in citizens of all free
governments, peacefully to dwell within the limits of their respective
states, to move at will from place to place therein, and to have free
ingress thereto and egress therefrom.” United States v. Wheeler,
254 U.S. 281, 293 (1920), restricted to its facts and dicta discredited as
stated in United States v. Guest, 383 U.S. 745, 759 n.16 (1966). It also
observed that “the right of locomotion, the right to remove from one
28                   POTTER V. CITY OF LACEY




place to another according to inclination, is an attribute of personal
liberty, and the right, ordinarily, of free transit from or through the
territory of any state is a right secured by the 14th Amendment and by
other provisions of the Constitution.” Williams v. Fears, 179 U.S. 270,
274 (1900). But the Court has since characterized this discussion as
limited to the right to interstate travel. See Mem’l Hosp., 415 U.S. at
280–81. And multiple circuits have noted the uncertainty “whether the
travel aspect of cases like Fears can be severed from the general spirit
of Lochner v. New York, 198 U.S. 45 (1905), now thoroughly discredited,
that was so prominent in the substantive due process analysis of that
period.” Doe, 405 F.3d at 712 (parallel citation omitted) (quoting Lutz,
899 F.2d at 266).

     Walking, strolling, and wandering “are historically part of the
amenities of life as we have known them.” Papachristou v. City of
Jacksonville, 405 U.S. 156, 164 (1972). And under the Fourteenth
Amendment’s Due Process Clause, criminal regulations of these
behaviors—like loitering laws—must “provide the kind of notice that
will enable ordinary people to understand what conduct it prohibits” and
may not “authorize” or “encourage arbitrary and discriminatory
enforcement. Morales, 527 U.S. at 56. But the Supreme Court has
recognized that individuals do not have an unfettered right to speak or
assemble, much less park vehicles, where they please. In the First
Amendment context, “even in a public forum the government may
impose reasonable restrictions on the time, place, or manner of protected
speech.” Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989). An
individual’s “choice of where and when” to speak “is not beyond the
Government’s regulatory reach,” as long as the time, place, or manner
restrictions satisfy doctrinal requirements. Snyder v. Phelps, 562 U.S.
443, 456 (2011). And the Court has relatedly observed that “the use of
public streets and sidewalks” is one thing “over which a municipality
must rightfully exercise a great deal of control in the interest of traffic
regulation and public safety.” Shuttlesworth v. City of Birmingham,
394 U.S. 147, 152 (1969). Even were the Court to recognize a right to
intrastate travel, it is thus inconceivable that it would find a benign
parking regulation, like the RV Parking Ordinance, to violate such right.
                 POTTER V. CITY OF LACEY                  29

B. Fourth Amendment – Facial Challenge

    Potter also argues that the RV Parking Ordinance
violates the Fourth Amendment. Because police never
seized Potter’s RV, he can raise only a facial Fourth
Amendment challenge to the ordinance. Cf. Columbia Basin
Apartment Ass’n v. City of Pasco, 268 F.3d 791, 797 (9th
Cir. 2001) (concluding that tenants had standing to bring a
pre-enforcement facial Fourth Amendment challenge to an
ordinance regulating sub-standard and dangerous rental
dwellings).

    To succeed on a facial challenge, “a plaintiff must
establish that a law is unconstitutional in all of its
applications,” meaning those “applications of the statute in
which it actually authorizes or prohibits conduct.” City of
Los Angeles v. Patel, 576 U.S. 409, 418 (2015) (citation and
internal quotation marks omitted). This requirement
encompasses “applications in which it is the challenged law
alone that authorizes the government’s conduct.” Garcia v.
City of Los Angeles, 11 F.4th 1113, 1119 n.7 (9th Cir. 2021).
“Conduct that is independently authorized by a legal
provision or doctrine other than the challenged law is thus
not relevant to that law’s facial constitutionality.” Id. If
Potter were correct that the RV Parking Ordinance violated
the Fourth Amendment on its face, then garden-variety
parking ordinances across every municipality in the country
would, too. But that is not the law. “The authority of police
to seize and remove from the streets vehicles impeding
traffic or threatening public safety and convenience is
beyond challenge.” South Dakota v. Opperman, 428 U.S.
364, 369 (1976).

   Under the RV Parking Ordinance, police may lawfully
impound RVs parked for too long on Lacey’s public streets
and parking lots. “The impoundment of an automobile is a
30                 POTTER V. CITY OF LACEY

seizure within the meaning of the Fourth Amendment.”
Miranda v. City of Cornelius, 429 F.3d 858, 862 (9th Cir.
2005). Warrantless seizures are per se unreasonable under
the Fourth Amendment unless they satisfy one of “a few
specifically established and well-delineated exceptions.”
Sandoval v. County of Sonoma, 912 F.3d 509, 515 (9th Cir.
2018) (citation omitted). One such exception is for
“community caretaking.” Miranda, 429 F.3d at 864
(quoting Opperman, 428 U.S. at 368). Under the community
caretaking exception, an impoundment must both satisfy the
terms of its authorizing state statute or local ordinance and
be reasonable under the Fourth Amendment. Id.

     Courts assess whether a seizure is reasonable through
two factors geared toward determining whether
“impoundment was warranted”: (i) “the location of the
vehicle,” and (ii) “whether the vehicle was actually
‘impeding traffic or threatening public safety and
convenience’ on the streets.” Id. at 865 (quoting Opperman,
428 U.S. at 369). A vehicle threatens public convenience
merely by being parked overtime—it need not block traffic
or pose any acute danger. See Opperman, 428 U.S. at 365–
67. 12 A vehicle also threatens public convenience by “being
a target for vandalism or theft,” among other things.
Miranda, 429 F.3d at 864. Here, the RV Parking Ordinance
authorizes the seizure of RVs that are parked overtime or are
a target for vandalism or theft. Because there is at least one



     12
       See also United States v. Trujillo, 993 F.3d 859, 865 (10th Cir.
2021) (“The impounded automobile in Opperman was in a lawful
parking spot. Perhaps between 2:00 a.m. and 6:00 a.m. it was blocking
street-maintenance work, but when it was impounded the sin was parking
overtime. A more recently arrived vehicle could have lawfully parked
there. It was not blocking the flow of traffic.”).
                   POTTER V. CITY OF LACEY                         31

constitutional application of the Ordinance, it is facially
constitutional under the Fourth Amendment.

C. Eighth Amendment – Cruel and Unusual Punishment

    Potter’s final argument is that the RV Parking Ordinance
imposes a cruel and unusual punishment on RV owners in
violation of the Eighth Amendment. But “[t]he Eighth
Amendment’s prohibition of ‘cruel and unusual
punishments’ applies only ‘after conviction and sentence.’”
Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001)
(quoting Graham v. Connor, 490 U.S. 386, 393 & n.6
(1989)).     As a corollary, the Eighth Amendment’s
prohibition of cruel and unusual punishments “prohibits the
imposition of criminal penalties for sitting, sleeping, or lying
outside on public property for homeless individuals who
cannot obtain shelter.” Martin v. City of Boise, 920 F.3d
584, 616 (9th Cir. 2019). Here, the RV Parking Ordinance
applies to RV owners outside the criminal process entirely.
Compare Lacey Mun. Code § 10.14.040 (authorizing only
the imposition of a monetary penalty and impoundment of
unlawfully parked RVs without using the words, “criminal,”
“misdemeanor,” “felony,” or similar), with, e.g., id.
§ 9.28.110 (defining “vehicle prowling” as a “gross
misdemeanor” committed by entering or remaining
unlawfully in a vehicle “with intent to commit a crime
against a person or property therein”). Potter’s Eighth
Amendment argument thus fails. 13

    13
       Potter also cites Pimental v. City of Los Angeles, 974 F.3d 917
(9th Cir. 2020), in which we held that the Eighth Amendment’s
Excessive Fines Clause applies to parking fines. Potter has not argued
that the potential $35 fine for violating the RV Parking Ordinance is
excessive. See Lacey Mun. Code § 10.14.040. But even if he made this
argument, he would be incorrect. See Pimental, 974 F.3d at 925
32                   POTTER V. CITY OF LACEY

                                  ***

    We need not and should not burden the Washington
Supreme Court with unnecessarily answering questions of
state law, especially when this case does not meet the
requirements of Washington’s certification statute. Nor
should we invoke the doctrine of constitutional avoidance
here—Potter’s constitutional claims are so insubstantial that
we should reject them out of hand. Thus, I respectfully
dissent.




(“Considering the [United States v. Bajakajian, 524 U.S. 321 (1998)]
factors, we hold that the City’s initial parking fine of $63 is not grossly
disproportional to the underlying offense of overstaying the time at a
parking space.”).